     Case 5:17-cv-00137-DCB-MTP Document 310 Filed 07/23/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


HUDSON SPECIALTY INSURANCE COMPANY                            PLAINTIFF/
                                                      COUNTER-DEFENDANT


V.                                       CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                                 DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                        COUNTER-CLAIMANTS
                                   ORDER

      This matter is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

for Default Judgments against Defendants Cox Architecture, P.A.;

Twice as Nice, LLC; Professional Beauty, Barber and Equipment,

Inc., d/b/a Gulf South Salon Services; Pics N Sips, LLC; McComb

Neurology, P.A.; Clear Creek Cabinetry, Inc.; Gilbert Law Firm,

PLLC; Nieman & Associations, PC; Ronnie Whittington; Allie’s

Enterprises, LLC; Office Automation Center, Inc.; Graphics Etc.,

LLC; Samuel Alexander; and Lott Furniture Company of McComb.

[ECF No. 307].

      These Defendants have not filed any Answer or otherwise

defended or participated in this action. On July 17, 2020,


                                     1
   Case 5:17-cv-00137-DCB-MTP Document 310 Filed 07/23/20 Page 2 of 2



pursuant to Federal Rule of Civil Procedure 55(a), the Clerk of

the Court entered the Clerk’s Entry of Default Judgment as to

the aforementioned Defendants. [ECF No. 304]. Having reviewed

the motion, applicable statutory and case law, and being

otherwise fully informed in the premises, the Court finds

Hudson’s Motion for an Entry of Default Judgments to be well

taken.

     Accordingly,

     IT IS HEREBY ORDERED that Hudson Specialty Insurance

Company’s Motion [ECF No. 307] is GRANTED.

     SO ORDERED this the 23rd day of July, 2020.

                                         ___/s/ David Bramlette______
                                         UNITED STATES DISTRICT JUDGE




                                   2
